

Exhibit 10.1




PURCHASE AND SALE AGREEMENT
DATED AS OF SEPTEMBER 20, 2016
BETWEEN
ABRAXAS PETROLEUM CORPORATION,
AS SELLER
AND
FROSTWOOD ENERGY, LLC,
AS BUYER











--------------------------------------------------------------------------------








Table of Contents
Section
1.
Purchase and Sale
1


 
(a)
Oil and Gas Properties
1


 
(b)
Ranch Lands
2


 
(c)
Excluded Properties
2


 
(d)
Properties
3


 
(e)
Assumed Liabilities
3


 
(f)
Retained Liabilities
4


 
 
 
 
Section
2.
Purchase Price
5


 
 
 
 
Section
 3.
Purchase Price Adjustments
5


 
(a)
Purchase Price Increases
5


 
(b)
Purchase Price Decreases
5


 
(c)
Collection of Receivables
6


 
(d)
Allocation
6


 
(e)
Production Taxes, Property Taxes and Other Costs
6


 
(f)
Audit Adjustments
7


 
(g)
Tax Refunds
7


 
(h)
Tax Allocation
7


 
 
 
 
Section
4.
Representations and Warranties of Seller
8


 
(a)
Organization
8


 
(b)
Authority
8


 
(c)
Enforceability
8


 
(d)
No Conflicts
8


 
(e)
Foreign Person
8


 
(f)
Bankruptcy
8


 
(g)
Brokers
9


 
(h)
Taxes
9


 
(i)
Rentals and Royalties
9


 
(j)
Consents and Preferential Rights
9


 
(k)
Material Contracts
9


 
(l)
Production Contracts
9


 
(m)
Outstanding Capital Commitments
9


 
(n)
Claims and Litigation
10


 
(o)
Imbalances
10


 
(p)
Non-Consent Operations
10


 
(q)
Liens
10


 
(r)
The Records
10


 
(s)
Ranch Leases
10


 
(t)
Compliance with Laws
10


 
(u)
Wells and Equipment
10


 
(v)
Environmental
11





i

--------------------------------------------------------------------------------







 
(w)
Absence of Certain Changes
11


 
 
 
 
Section
5.
Representations and Warranties of Buyer
11


 
(a)
Organization
11


 
(b)
Authority
11


 
(c)
Enforceability
12


 
(d)
No Conflicts
12


 
(e)
Securities Law Disclosure
12


 
(f)
Financial Ability
12


 
(g)
Investment Experience
12


 
(h)
Physical and Environmental Defects
13


 
(i)
Brokers
13


 
 
 
 
Section
6.
Environmental Acknowledgments
13


 
 
 
 
Section
7.
Preferential Rights and Consents
13


 
 
 
 
Section
8.
Closing
14


 
 
 
 
Section
9.
Post-Closing Adjustments
15


 
 
 
 
Section
10.
Post-Closing Covenants
16


 
(a)
Recording and Sales Tax
16


 
(b)
Records
16


 
(c)
Records Subject to Transfer Restrictions
16


 
(d)
Tax Cooperation.
16


 
 
 
 
Section
11.
Indemnities
17


 
(a)
Seller’s Indemnification
17


 
(b)
Buyer’s Indemnification
17


 
(c)
Monetary Limitation
17


 
(d)
Time Limitation
17


 
(e)
Indemnification Actions
18


 
(f)
Mitigation
18


 
(g)
Knowledge
18


 
(h)
Exclusive Remedy
19


 
(i)
Tax Treatment
19


 
 
 
 
Section
12.
Disclaimers
19


 
(a)
NO WARRANTY
19


 
(b)
DISCLAIMER
20


 
(c)
NOT CONSUMERS
20


 
(d)
DISCLAIMERS
20


 
 
 
 
Section
13.
Notices
21


 
 
 
 



ii

--------------------------------------------------------------------------------







Section
14.
Miscellaneous
21


 
(a)
Exhibits
22


 
(b)
Integration
22


 
(c)
Amendments
22


 
(d)
No Assignment
22


 
(e)
Binding Effect
22


 
(f)
Third Parties
22


 
(g)
No Merger; Survival
22


 
(h)
Expenses and Fees
22


 
(i)
Governing Law
22


 
(j)
Venue and Jurisdiction
223


 
(k)
Attorney’s Fees
23


 
(l)
Press Releases
23


 
(m)
Interpretation
23


 
(n)
Construction
23


 
(o)
Timing
24


 
(p)
Further Assurances
24


 
(q)
Counterparts
24


 
 
 
 





List of Schedules and Exhibits
Schedule 1
Definitions
Schedule 3(d)
Allocation of Purchase Price
Schedule 4
Disclosure Schedule
Exhibit A
Lease and the Lands
Exhibit B
Wells
Exhibit C
Equipment
Exhibit D
Surface Rights
Exhibit E
Material Contracts
Exhibit F
Assignment
Exhibit G
Special Warranty Deed
Exhibit H
Assignment of Easement
Exhibit I
Non-Foreign Affidavit



    
    






iii

--------------------------------------------------------------------------------






PURCHASE AND SALE AGREEMENT
THIS PURCHASE AND SALE AGREEMENT (this “Agreement”), dated as of September 20,
2016, but effective as of the Effective Time, is between ABRAXAS PETROLEUM
CORPORATION, a Nevada corporation (“Seller”), and FROSTWOOD ENERGY, LLC, a
Delaware limited liability company (“Buyer”). Seller and Buyer may be referred
to herein individually, as a “Party,” and collectively, as the “Parties.”
Capitalized terms used in this Agreement and not otherwise defined herein are
defined in Schedule 1 hereto.
Recitals
A. Seller owns certain rights and interests in and to the oil and gas properties
located in San Patricio County, Texas, as more particularly described in Section
1(a) below.
B. Seller also owns the surface estate in that certain tract of 1769.409 acres
located in San Patricio County, Texas, which includes the land where the oil and
gas properties are located, all as more particularly described in Section 1(b)
below.
C. Seller desires to sell and assign to Buyer, and Buyer desires to purchase and
acquire from Seller, all of Seller’s right, title and interest in and to such
oil and gas properties and land, in accordance with the terms and conditions of
this Agreement.
Agreement
FOR ONE HUNDRED DOLLARS ($100.00), the mutual promises and covenants contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties hereby agree as follows:
Section 1.Purchase and Sale.
(a)Oil and Gas Properties. Subject to the terms and conditions of this
Agreement, Seller agrees to sell, assign and transfer to Buyer, and Buyer agrees
to purchase, acquire and assume from Seller, at the Closing, but effective as of
the Effective Time, all of Seller’s right, title and interest in and to the
following, excluding that portion of the Excluded Properties which relate
thereto (collectively, the “Oil and Gas Properties”):
(i)The oil and gas lease (the “Lease”) described in Exhibit A hereto, insofar
and only insofar as the Lease covers the depths under the lands (the “Lands”)
described in Exhibit A hereto;
(ii)the Wells;
(iii)the Equipment;
(iv)the Surface Rights;
(v)the Material Contracts, to the extent assignable;
(vi)the Production;
(vii)all trade credits, accounts receivable, instruments, general intangibles
and other proceeds, benefits, income or revenues attributable to any of the Oil
and Gas Properties


1

--------------------------------------------------------------------------------





(including from the sale of any Production) accruing with respect to any period
of time from and after the Effective Time;
(viii)all Hydrocarbons produced from, or attributable to, the Oil and Gas
Properties from and after the Effective Time; all Hydrocarbon inventories from
or attributable to the Oil and Gas Properties that are in storage on the
Effective Time; to the extent related or attributable to the Oil and Gas
Properties, all production, plant, and transportation imbalances as of the
Effective Time; and all make-up rights with respect to take-or-pay payments;
(ix)all Claims for any refunds of, and any loss or credit carryovers or similar
items with respect to, any Taxes that are not Seller Taxes; and
(x)the Records.
(b)Ranch Lands. Subject to the terms and conditions of this Agreement, Seller
agrees to sell, convey and transfer to Buyer, and Buyer agrees to purchase,
acquire and assume from Seller, at the Closing, all of Seller’s right, title and
interest in and to the following described lands, excluding that portion of the
Excluded Properties which relate thereto (collectively, the “Ranch”):
(i)    all of that certain 1769.409-acre tract of land, being out of a
5794.93-acre tract of land conveyed by Barbara K. Welder to Portilla Ranch
Holdings, Ltd. by Special Warranty Deed With Vendor’s Lien dated February 21,
2008, recorded in Clerk’s file number 577696 of the Official Public Records of
San Patricio, Texas, being part of Sections 18, 19, 20, 23 and 25, and all of
Section 24 of the Eliza H. Welder Ranch subdivision, as shown on the map
recorded in Volume 3, page 33, Map Records, San Patricio County, Texas, and
being a portion of the C.J. Francisco & E. Portilla Survey, A-25, San Patricio
County, Texas, as more particularly described in Exhibit G hereto;
(ii)    all barns, fences, water wells, windmills, tanks, gates, cattleguards,
pens, sheds, outbuildings and corrals, and other permanently installed
improvements; the house and garage, including permanently installed and built-in
equipment, appliances and accessories; and
(iii)    a thirty (30) foot wide roadway easement described in that certain
Easement Agreement dated as of October 24, 2011, from Portilla Ranch Holdings,
Ltd. to Abraxas Petroleum Corporation, recorded in Clerk’s file number 612427 of
the Official Public Records of San Patricio County, Texas.
(c)Excluded Properties. Notwithstanding anything to the contrary, the following
rights and interests (collectively, the “Excluded Properties”) are not included
in the definition of the Oil and Gas Properties and the Ranch, and Seller hereby
expressly reserves, excepts and retains unto itself all of Seller’s right, title
and interest in and to the following:
(i)    the Production attributable to the Oil and Gas Properties prior to the
Effective Time, together with all proceeds from and rights relating to the sale
of such Production;
(ii)    all funds, monies, proceeds, income, revenues, credits, receipts and
benefits (and any security, deposits, bonds, advances or prepayments)
attributable to the Oil and Gas Properties, or the operation thereof, prior to
the Effective Time;
(iii)    all Claims for any refunds of, and any loss or credit carryovers or
similar items with respect to Seller Taxes.


2

--------------------------------------------------------------------------------





(iv)    all Claims in favor of Seller for all periods prior to the Effective
Time (A) under any policy or agreement of insurance, indemnity, surety, guaranty
or bond or (B) to any insurance or condemnation proceeds or awards arising, in
each case, from acts, omissions or events, or damage to or destruction of
property;
(v)    all computers, monitors, printers, plotters, peripherals and software,
and all radio and telephone equipment;
(vi)    the 2008 Case Backhoe, Model 580M3, Serial # N8C500021;
(vii)    all intellectual property, patents, copyrights, and trade secrets,
names, marks and logos, and all software, studies, interpretations, compilations
and reports relating to geology, geophysics and reserve characteristics of the
Lands, as well as any information or data that Seller cannot lawfully disclose
or assign to Buyer due to third party restrictions that Buyer has not agreed in
writing to pay or satisfy at its cost, to the extent disclosure or transfer is
permitted on the payment of a fee;
(viii)    all correspondence, memoranda, agreements, documents and other
communications (other than title opinions applicable to the Oil and Gas
Properties) that are protected by the attorney-client privilege or the attorney
work-product privilege;
(ix)    all correspondence, memoranda, agreements, documents and other
communications among Seller, and Seller’s Affiliates, members, investors, banks,
lending institutions, investment banks, brokers and prospective purchasers of
the Oil and Gas Properties, and their respective officers, directors,
shareholders, managers, members, employees, consultants, attorneys, accountants,
agents and authorized representatives, including contact lists, sales materials,
confidentiality agreements, reports, bids, offers, analyses and draft
agreements; and
(x)    all corporate, legal, financial, accounting and tax records, except those
tax records for Production Taxes and Property Taxes directly related to the Oil
and Gas Properties, or which are necessary for Buyer’s ownership, administration
or operation of the Oil and Gas Properties.
(d)Properties. The Oil and Gas Properties and the Ranch (excluding the Excluded
Properties) are sometimes referred to collectively herein as the “Properties.”
(e)Assumed Liabilities. On and after Closing, Buyer shall, and does hereby agree
to, assume, bear and perform all of the duties, obligations and liabilities
arising in connection with or related to the Properties including, but not
limited to:
(i)    all express and implied covenants, duties, obligations and liabilities
under the terms of the Lease, the Surface Rights, and the Material Contracts
attributable to the period from and after the Effective Time;
(ii)    all Property Costs and other costs which are for the account of Buyer
pursuant to Section 3(a) below;
(iii)    all royalties, overriding royalties, production payments, net profits
obligations, rentals, shut-in payments and similar burdens to which the Oil and
Gas Properties are subject accruing after the Effective Time;
(iv)    all Taxes with respect to the Properties that are not Seller Taxes;


3

--------------------------------------------------------------------------------





(v)    compliance with all applicable Laws pertaining to the Properties,
including the procurement and maintenance of all permits required by public
authorities in connection with the Oil and Gas Properties, after the Closing
Date;
(vi)    the condition of the Properties (“Condition of the Properties”), both
surface and subsurface, on the Closing Date including all obligations to
properly plug and abandon, or re-plug and re-abandon, all wells that are located
on the Properties, to restore the surface of the Lands, and to comply with, or
to bring the Properties into compliance with, Environmental Law, including
conducting any remediation activities, investigations, feasibility studies, and
other clean-up activities which may be required;
(vii)    Subject to the terms of the special warranty of title in the
Assignment, all Title Defects; and
(viii)    all Environmental Defects.
The liabilities assumed by Buyer pursuant to this Section 1(e) shall be referred
to as the “Assumed Liabilities.”
(f)Retained Liabilities. Except for the Assumed Liabilities as set forth in
Section 1(e), Buyer shall not assume or otherwise become liable for any
liabilities, Damages, duties or other obligations of Seller, whether or not
relating to the Properties, whether absolute, contingent, or otherwise, whether
known or unknown, accrued or unaccrued, and regardless of whether such
liability, Damage, duty, or other obligation was disclosed to Buyer
(collectively, the “Retained Obligations”), including any liabilities, Damages,
duties, or obligations that:
(i)    relate to the ownership or operation of the Properties prior to the
Effective Time;
(ii)    are attributable to, or arise out of, the Excluded Properties;
(iii)    all Property Costs and other costs which are for the account of Seller
pursuant to Section 3(b);
(iv)    are Seller Taxes;
(v)    relate to any injury, death, or third Person property damage attributable
to, or arising out of, the ownership or operation of the Properties prior to
Closing;
(vi)    were incurred by Seller as purchaser or farmee under any contract or
agreement whereby Seller acquired the Properties and relate to periods prior to
the Effective Time; or
(vii)    are caused by, arise out of, or result from off-site disposal of any
substance defined or regulated as a “pollutant,” “hazardous waste,” or
“hazardous substance” under any Environmental Law that was generated or used on
the Properties, to the extent that such disposal occurred prior to the Closing
Date.
Section 2.Purchase Price. The cash purchase price (the “Purchase Price”) for the
Properties shall be Thirteen Million Dollars ($13,000,000.00), subject to any
applicable adjustments as described herein.


4

--------------------------------------------------------------------------------





Section 3.Purchase Price Adjustments. The purchase and sale of the Oil and Gas
Properties shall be effective as of June 1, 2016 at 12:01 am Central Time (the
“Effective Time”). The Purchase Price shall be adjusted as of the Effective Time
as follows and the resulting amount shall be referred to herein as the “Adjusted
Purchase Price”:
(a)    Purchase Price Increases. The Purchase Price shall be increased by an
amount equal to the sum of the following amounts, without duplication:
(i)    The amount of all non-reimbursed costs and expenses incurred by Seller
attributable to the ownership, exploration, development and operation of the Oil
and Gas Properties after the Effective Time, including all joint interest
billings, lease operating expenses, lease rentals, shut-in payments (which shall
be pro-rated over the number of days that the applicable Lease is extended by
such payments), drilling expenses, capital expenditures, completion expenses,
work-over expenses, water disposal, geological, geophysical and any other
exploration or development expenditures that are associated with a Well or
otherwise, or pipeline development expenditures (collectively, “Property
Costs”).
(ii)    The amount of all prepaid non-reimbursed Property Costs paid by Seller
attributable to the Oil and Gas Properties after the Effective Time, if any.
(iii)    The amount of all Production Taxes and Property Taxes allocable to
Buyer pursuant to Section 3(e) that have been paid by Seller prior to the
Closing.
(iv)    The value of the Production in tanks above the pipeline sales connection
or within processing plants at the Effective Time credited to the Oil and Gas
Properties, such value to be the market or, if applicable, the contract price in
effect as of the Effective Time, less any applicable Production Taxes and
royalties.
(v)    If applicable, the amount Seller is under-produced with respect to gas as
of the Effective Time multiplied by the average price per MMBtu received by
Seller for the month of May 2016 (or, with respect to oil Imbalances, the
average price per barrel received by Seller for the month of May 2016), or, to
the extent that the applicable Material Contracts provide for cash balancing
upon the sale of a party’s interest, the actual cash balance amount determined
to be due to Seller as of the Effective Time.
(vi)    Any other amount agreed upon in writing by Seller and Buyer.
(b)    Purchase Price Decreases. The Purchase Price shall be decreased by an
amount equal to the sum of the following amounts, without duplication:
(i)    The amount of all proceeds of Production received by Seller, net of all
applicable Production Taxes and royalties actually paid by Seller, that are
attributable to the Production from the Oil and Gas Properties for periods of
time after the Effective Time, excluding all proceeds from Production prior to
the Effective Time, which shall be for Seller’s account.
(ii)    The amount of all non-reimbursed Property Costs paid by Buyer that is
attributable to the period prior to the Effective Time.
(iii)    The amount of all Production Taxes and Property Taxes allocable to
Seller pursuant to Section 3(e) that have not been paid prior to the Closing.


5

--------------------------------------------------------------------------------





(iv)    Any amount of royalty, overriding royalty, and other burdens payable out
of production of Hydrocarbons from the Properties or the proceeds thereof to
third Persons but held in suspense by Seller at the Closing, and any interest
accrued in escrow accounts for such suspended funds, to the extent such funds
are not transferred to Buyer’s control at the Closing or thereafter.
(v)    If applicable, the amount Seller is overproduced with respect to gas as
of the Effective Time multiplied by the average price per MMBtu received by
Seller for the month of May 2016 (or, with respect to oil Imbalances, the
average price per barrel received by Seller for the month of May 2016), or, to
the extent that the applicable Material Contracts provide for cash balancing
upon the sale of a party’s interest, the actual cash balance amount determined
to be owed by Seller as of the Effective Time.
(vi)    Any other amount agreed upon in writing by Seller and Buyer.
(c)    Collection of Receivables. Seller shall have the right to collect any
receivable, refund or other amounts associated with the Properties for periods
prior to the Effective Time. If Buyer collects any such receivable, refund or
other amounts associated with periods prior to the Effective Time and such
amount has not been reflected as an adjustment to the Purchase Price pursuant to
Section 3(a) or Section 3(b) above, then Buyer shall promptly remit to Seller
any such amounts. Buyer shall have the right to collect any receivable, refund
or other amounts associated with the Properties for periods after the Effective
Time. If Seller collects any such receivable, refund or other amounts associated
with periods after the Effective Time, and such amount has not been reflected as
an adjustment to the Purchase Price pursuant to Section 3(a) or Section 3(b)
above, then Seller shall promptly remit to Buyer such amounts.
(d)    Allocation. The Purchase Price shall be allocated as set forth in
Schedule 3(d) hereto. Seller and Buyer acknowledge and agree that the values
allocated among various portions of the Properties, as set forth on Schedule
3(d) hereto (with respect to each item, individually, the “Allocated Value,” and
collectively, the “Allocated Values”): (i) are intended solely as a
representation of relative values in relation to the overall Purchase Price for
limited purposes of Section 3 (Purchase Price Adjustments) and Section 7
(Preferential Rights and Consents); (ii) shall be binding on Seller and Buyer
for such purposes only; and (iii) are not intended as a measure of value for any
other purpose.
(e)    Production Taxes, Property Taxes and Other Costs. On or before the
Closing, Seller shall deliver to Buyer copies of the relevant documents
concerning assessment and collection of the Production Taxes and Property Taxes.
All Production Taxes, Property Taxes, prepaid utility charges and prepaid
rentals and other prepaid expenses applicable to the Properties for the calendar
year in which the Closing occurs shall be prorated as of the Effective Time.
Production Taxes shall be prorated based on the amount of hydrocarbons actually
produced, purchased or sold, as applicable, before, and at or after, the
Effective Time. Property Taxes shall be prorated between Buyer and Seller on a
day-for-day basis for the 2016 calendar year before and after the Effective
Time. In each case, Buyer shall be responsible for the portion allocated to the
period at and after the Effective Time and Seller shall be responsible for the
portion allocated to the period before the Effective Time. To the extent the
actual amount of any Production Tax or Property Tax is not determinable at the
time an adjustment to the Purchase Price is to be made with respect to such
Production Tax or Property Tax pursuant to Section 3(b), (i) the Parties shall
utilize the most recent information


6

--------------------------------------------------------------------------------





available in estimating the amount of such Tax for purposes of such adjustment,
and (ii) upon the later determination of the actual amount of such Tax, timely
payments will be made from one Party to the other to the extent necessary to
cause each Party to bear the amount of such Tax that is allocable to such Party
under this Section 3(e). Notwithstanding anything to the contrary set forth in
this Agreement, for all purposes of this Agreement, Production Taxes and
Property Taxes based on or measured by Production of Hydrocarbons or the value
thereof shall be deemed attributable to the period during which such Production
occurred regardless of the year when such Production Taxes and Property Taxes
are assessed or paid.
(f)    Audit Adjustments. Seller retains all rights to adjustments resulting
from any operating agreement and other audit claims relating to the Oil and Gas
Properties with respect to transactions occurring prior to the Effective Time.
Any credit received by Buyer pertaining to such an audit claim on transactions
occurring prior to the Effective Time shall be paid to Seller within thirty (30)
days after receipt. In like manner, Seller shall remain solely liable for, and
Buyer does not assume, any obligations due to third parties resulting from any
operating agreement and other audit claims relating to the Oil and Gas
Properties with respect to transactions occurring prior to the Effective Time,
and if Buyer is required to pay any such audit claim, Seller will reimburse
Buyer within thirty (30) days after billing for same.
(g)    Tax Refunds. Refunds of Production Taxes and Property Taxes paid or
payable with respect to or attributable to the Oil and Gas Properties or the
Ranch shall be promptly paid as follows (or to the extent payable but not paid
due to offset against other taxes shall be promptly paid by the Party receiving
the benefit of the offset as follows): (i) to Seller, if attributable to Taxes
with respect to any tax year or portion thereof ending on or before the
Effective Time; and (ii) to Buyer, if attributable to Taxes with respect to any
tax year or portion thereof beginning from and after the Effective Time.
(h)    Tax Allocation. For the purpose of making requisite filings under Section
1060 of Internal Revenue Code of 1986, as amended (the “Code”), and the
regulations thereunder, Seller and Buyer agree to allocate in a manner
consistent with the allocation set forth on Schedule 3(d), the Purchase Price
(as adjusted by Section 3) and all obligations assumed by Buyer among the
Properties. Seller and Buyer each agree to report the federal, state and local
income and other tax consequences of the transactions contemplated hereby, and
in particular to report the information required by Section 1060(b) of the Code,
and to jointly prepare Form 8594 (Asset Acquisition Statement under Section
1060) in a manner consistent with such allocation and shall not take any
position inconsistent therewith upon examination of any tax return, in any
refund, Claim, in any litigation, investigation or otherwise. Each Party agrees
that it shall furnish to the other Party a copy of Form 8594 (Asset Acquisition
Statement under Section 1060) proposed to be filed with the Internal Revenue
Service by such Party or any Affiliate thereof on or before ten (10) days prior
to the filing of such form with the Internal Revenue Service.
Section 4.Representations and Warranties of Seller. For purposes of this
Agreement, with respect to Seller, “Knowledge” shall mean the information
actually known by the following persons only, after reasonable inquiry, or such
information of which such person has received written notice, but does not
include the knowledge or awareness of any other person, or imputed knowledge:


7

--------------------------------------------------------------------------------





Geoffrey R. King and Stephen T. Wendel. Seller represents and warrants to Buyer,
except as set forth in the Disclosure Schedule, as follows:
(a)    Organization. Seller is a corporation, duly organized, validly existing
and in good standing under the Law of the State of Nevada, and is authorized to
do business in the State of Texas.
(b)    Authority. Seller has the requisite power and authority and has taken all
requisite action to authorize it to enter into this Agreement and to perform its
obligations under this Agreement. The execution, performance and delivery of
this Agreement and the consummation of the transactions contemplated hereby will
not violate, or be in conflict with, any material provision of Seller’s
governing documents or any material provisions of any agreement or instrument to
which it is a party or by which it is bound which burden the Properties.
(c)    Enforceability. This Agreement has been duly executed and delivered on
behalf of Seller and constitutes the legal, valid and binding obligation of
Seller enforceable in accordance with its terms, except as such enforceability
may be limited by bankruptcy, insolvency and other similar Laws affecting
creditors’ rights and general equitable principles. On the Closing Date, all
documents required hereunder to be executed and delivered by Seller shall be
duly authorized, executed and delivered and shall constitute legal, valid and
binding obligations of Seller enforceable in accordance with their respective
terms, except as such enforceability may be limited by bankruptcy, insolvency
and other similar Laws affecting creditors’ rights and general equitable
principles.
(d)    No Conflicts. Except as set forth in the Disclosure Schedule, the
execution, delivery and performance of this Agreement, and any of the other
documents executed in connection with this Agreement to be performed by Seller
do not and will not:
(i)    Conflict with or result in any Breach of the provisions of, or constitute
a default under, the organizational documents of Seller;
(ii)    (A) violate any restriction in any of the Material Contracts to which
Seller is a party, with or without the giving of notice, or the passage of time,
or both; or (B) result in the creation or imposition of any lien, encumbrance or
security interest upon the Properties; and
(iii)    Constitute a violation of any applicable Law that would have an adverse
effect on the ownership or operation of the Properties by Buyer or the
transactions contemplated by this Agreement.
(e)    Foreign Person. Seller is not a “foreign person” within the meaning of
Section 1445 of the Code.
(f)    Bankruptcy. There are no bankruptcy, reorganization or receivership
proceedings pending, or to Seller’s Knowledge, threatened against Seller.




8

--------------------------------------------------------------------------------





(g)    Brokers. Seller has not incurred any liability, contingent or otherwise,
for brokers’ or finders’ fees relating to the transactions contemplated by this
Agreement for which Buyer or any of its Affiliates shall have any responsibility
whatsoever.
(h)    Taxes. All Tax Returns relating to the Properties required to be filed by
Seller have been timely filed with the appropriate governmental entity in all
jurisdictions in which such Tax Returns are required to be filed, and all Taxes
due with respect to such Tax Returns have been paid, except those being
contested in good faith, which are set forth in the Disclosure Schedule. Seller
has not received written notice of any pending claim against it (which remains
outstanding) from any applicable governmental entity for assessment of Taxes.
None of the Properties is subject to a Tax partnership agreement or provision
requiring a partnership income Tax Return to be filed under applicable Law.
(i)    Rentals and Royalties. To Seller’s Knowledge, all bonuses, rentals and
royalties (other than royalties held in suspense) due with respect to the Oil
and Gas Properties have been timely paid.
(j)    Consents and Preferential Rights. Except as set forth in the Disclosure
Schedule, there are no consents required to be obtained for, and no preferential
rights to purchase exercisable in connection with, the assignment of the Oil and
Gas Properties by Seller to Buyer hereunder.
(k)    Material Contracts. Except as set forth in Exhibit A, Exhibit D, Exhibit
E and the Disclosure Schedule, there are no other material agreements or
contracts burdening the Properties to which Seller is a party. Except as set
forth in the Disclosure Schedule, Seller has not received any written notice of
any Claims with respect to any continuing or uncured Breach, default or
violation by Seller of the Lease or any of the Material Contracts. Seller has
provided true, complete and accurate copies of all Material Contracts to Buyer.
All Material Contracts are identified and set forth on Exhibit E. There are no
Material Contracts relating to the Properties with guaranteed production
throughput requirements or demand charges for the construction, installation and
operation of equipment, facilities or fixtures except those set forth on Exhibit
E.
(l)    Production Contracts. Except as set forth in the Disclosure Schedule,
Seller’s interests in the Oil and Gas Properties are not subject to any contract
for the sale of the Production attributable to periods after the Effective Time,
other than contracts that may be terminated by not more than sixty (60) days
prior written notice. Except as set forth in the Disclosure Schedule, Seller’s
interests in the Oil and Gas Properties are not subject to or burdened by any
obligation under a sales, take-or-pay, gas balancing, marketing, hedging,
forward sale or similar arrangement, to deliver the Production attributable to
such interest in the Oil and Gas Properties without receiving payment at the
time of or subsequent to delivery, or to deliver the Production in the future
for which payment has already been received (e.g., a “forward” sale contract).
(m)    Outstanding Capital Commitments. Except as set forth in the Disclosure
Schedule, as of the date of this Agreement, there are no outstanding authorities
for expenditure or other commitments approved or proposed for capital
expenditures that are binding on the Oil and Gas Properties, and which Seller
reasonably anticipates will require expenditures by Seller in excess of One
Hundred Thousand Dollars (US $100,000.00) per item or Two Hundred Thousand
Dollars (US $200,000.00) in the aggregate.


9

--------------------------------------------------------------------------------





(n)    Claims and Litigation. Except as set forth in the Disclosure Schedule,
Seller has not received any written notice of any Claims with respect to any
continuing or uncured Breach, default or violation by Seller of the Lease, or
any of the Surface Rights, the Material Contracts or applicable Law, which would
be reasonably likely to have a Material Adverse Effect . Except as set forth in
the Disclosure Schedule, there is no suit, action, hearing or other proceeding
before any court or governmental authority pending, or to Seller’s Knowledge,
threatened, against Seller or any of the Properties, which is reasonably likely
to have an adverse effect on the ownership, operation or value of the Properties
by Buyer or the transactions contemplated by this Agreement. No condemnation or
eminent domain proceedings are pending, or, to Seller’s Knowledge, threatened,
by any governmental authority affecting any of the Properties.
(o)    Imbalances. Except as set forth in the Disclosure Schedule, as of the
date of this Agreement, there are no Imbalances attributable to the Oil and Gas
Properties.
(p)    Non-Consent Operations. Except as set forth in the Disclosure Schedule,
no operations are being conducted or have been conducted on the Oil and Gas
Properties with respect to which Seller has elected to be a non-consenting party
under the applicable operating agreement or other agreement and with respect to
which all of Seller’s rights have not yet reverted.
(q)    Liens. Except as set forth in the Disclosure Schedule, Seller has not
pledged any of the Oil and Gas Properties as collateral. Except as set forth in
the Disclosure Schedule, Seller has not pledged or encumbered the Ranch by a
mortgage, deed of trust or similar lien.
(r)    The Records. The Records have been maintained in the ordinary course of
Seller’s business, and Seller has not intentionally omitted any material
information from the Records.
(s)    Ranch Leases. Except as set for the in the Disclosure Schedule or the
Material Contracts, there are no agricultural, grazing or hunting leases or
unrecorded surface use agreements in effect which pertain to the Ranch.
(t)    Compliance with Laws. Except as set forth on the Disclosure Schedule,
(i) Seller’s ownership and the operation of the Properties is in compliance with
all applicable Laws (other than Environmental Law as to which this Section 4(t)
shall not apply), except such failures to comply as would not, individually or
in the aggregate, have a Material Adverse Effect, and (ii) all necessary
permits, licenses, approvals, consents, certificates, and other authorizations
with respect to the ownership and operation of the Properties have been obtained
and maintained in full force and effect.
(u)    Wells and Equipment. Except as set forth on the Disclosure Schedule:
(i)    all Wells have been drilled and completed at legal locations and within
the limits permitted by the Lease, the Contracts, and pooling or unit agreements
(or, with respect to non-producing or undrilled formations and locations, are
contemplated to be so drilled and completed or may be so drilled and completed
if Seller or the applicable operator obtains amendments, exceptions, or other
variances with respect to commingling, field spacing or density Laws which
Seller and the applicable operator, in good faith expects to obtain);


10

--------------------------------------------------------------------------------





(ii)    no Well is subject to penalties on allowables on or after the Effective
Time because of any overproduction or any other violation of applicable Laws
(other than Environmental Law as to which this Section 4(u) shall not apply);
and there are no Wells located on the Properties that (A) Seller is currently
obligated by any applicable Laws (other than Environmental Law as to which this
Section 4(u) shall not apply) or Contract to currently plug or abandon;
(B) Seller has received any written notices or demands from any Governmental
Authorities or other third parties to plug and abandon; or (C) have been
plugged, or abandoned in a manner that does not comply in all material respects
with applicable Laws (other than Environmental Law as to which this Section 4(u)
shall not apply);
(iii)    except as would not, individually or in the aggregate have a Material
Adverse Effect, (A) all currently producing Wells and Equipment are in an
operable state of repair, ordinary wear and tear excepted, and (B) Seller (or
the applicable operator) has all easements, rights of way, licenses, and
authorizations from Governmental Authorities reasonably necessary to access,
construct, operate, maintain, and repair the Equipment in the ordinary course of
business as currently conducted and in compliance with all applicable Laws
(other than Environmental Law as to which this Section 4(u) shall not apply);
and
(iv)    except for Permitted Encumbrances, there are no liens or encumbrances on
the Equipment.
(v)    Environmental. Except as set forth on the Disclosure Schedule, Seller has
received no written notice from any applicable Governmental Authority (or
operator of a Property) of any Unresolved Condition on or with respect to the
Properties which, if true, would constitute a violation of, or require
remediation under, Environmental Law.
(w)    Absence of Certain Changes. Since the Effective Time, there has not been
any Casualty Event to or affecting any of the Properties.
Section 5.Representations and Warranties of Buyer. For purposes of this
Agreement, with respect to Buyer, “Knowledge” shall mean the information
actually known by the following persons only, after reasonable inquiry, or such
information of which such person has received written notice, but does not
include the knowledge or awareness of any other person, or imputed knowledge:
Jason Eubanks and Carl Kemmerly. Buyer represents and warrants to Seller as
follows:
(a)    Organization. Buyer is a limited liability company duly organized,
validly existing and in good standing under the Law of the State of Delaware.
(b)    Authority. Buyer has the requisite power and authority and has taken all
requisite company action to authorize it to carry on its business as currently
conducted, to enter into this Agreement and to perform its obligations under
this Agreement. The execution, performance and delivery of this Agreement and
the consummation of the transactions contemplated hereby will not violate, or be
in conflict with, any material provision of Buyer’s governing documents or any
material provisions of any agreement or instrument to which it is a party or by
which it is bound.
(c)    Enforceability. This Agreement has been duly executed and delivered on
behalf of Buyer, and constitutes the legal, valid and binding obligation of
Buyer enforceable in accordance with its terms, except as such enforceability
may be limited by bankruptcy, insolvency and other


11

--------------------------------------------------------------------------------





similar Laws affecting creditors’ rights and general equitable principles. At
the Closing, all documents required hereunder to be executed and delivered by
Buyer shall be duly authorized, executed and delivered and shall constitute
legal, valid and binding obligations of Buyer enforceable in accordance with
their respective terms, except as such enforceability may be limited by
bankruptcy, insolvency and other similar Laws affecting creditors’ rights and
general equitable principles.
(d)    No Conflicts. The execution, delivery and performance of this Agreement
and any of the other documents executed in connection with this Agreement to be
performed by Buyer do not and will not:
(i)    Conflict with or result in any Breach of the provisions of, or constitute
a default under, the organizational documents of Buyer; and
(ii)    Violate any restriction to which Buyer is subject, with or without the
giving of notice, or the passage of time, or both.
(e)    Securities Law Disclosure. Buyer intends to acquire the Properties for
its own benefit and account, and that Buyer is not acquiring the Properties with
the intent of resale or distribution such as would be subject to regulation by
the Securities Law, and that, in the future, if Buyer should sell, transfer or
otherwise dispose of the Properties or fractional undivided interests therein,
Buyer will do so in compliance with all applicable Securities Law.
(f)    Financial Ability. Buyer has, and at all times prior to the Closing,
shall maintain, sufficient cash, available lines of credit or other sources of
immediately available funds to enable Buyer to pay the Purchase Price to Seller
at the Closing.
(g)    Investment Experience. Buyer has such knowledge and experience in
financial and business matters and in oil and gas investments and real estate
acquisitions of the type contemplated by this Agreement that Buyer is capable of
evaluating the merits and risks of this Agreement and its investment in the
Properties, and Buyer is not in need of the protection afforded investors by the
Securities Law. In addition, Buyer is an “accredited investor” as defined in
Rule 501(a) of Regulation D promulgated by the Securities and Exchange
Commission under the Securities Act of 1933, as amended. Buyer recognizes that
this investment is speculative and involves substantial risk, and that neither
Seller, nor any of Seller’s representatives, have made any guaranty upon which
Buyer has relied concerning the possibility or probability of profit or loss as
a result of Buyer’s acquisition of the Properties. By reason of Buyer’s
experience and knowledge in the evaluation, acquisition and operation of similar
properties, Buyer has evaluated the merits and risks of the proposed investment
in the Properties, and has formed opinions based solely upon Buyer’s experience
and knowledge and not upon any representations or warranties by Seller, or
Seller’s representatives, other than as expressly set forth in this Agreement
and the special warranty set forth in the Assignment. Buyer has conducted or
will conduct its own evaluation of the Properties and, except for the express
representations and warranties set forth in this Agreement and the Assignment
and in addition to the disclaimers set forth in Section 12 of this Agreement,
Buyer is acquiring the Properties “AS IS, WHERE IS, WITH ALL FAULTS, AND WITHOUT
RECOURSE.”
(h)    Physical and Environmental Defects. Buyer has been provided the
opportunity to conduct an independent inspection of the Properties, the public
records and Seller’s files, including


12

--------------------------------------------------------------------------------





for the purpose of detecting the presence of any environmentally hazardous or
dangerous substances or contamination, including petroleum or pesticides, and
the presence and concentration of NORM or MMMF, and Buyer has satisfied itself
as to the Condition of the Properties. Buyer acknowledges that, except as set
forth in this Agreement and subject to the disclaimers set forth in Section 12
of this Agreement, no representations or warranties have been made by Seller
regarding the physical or environmental condition of the Properties, past or
present.
(i)    Brokers. Buyer has not incurred any liability, contingent or otherwise,
for brokers’ or finders’ fees relating to the transactions contemplated by this
Agreement for which Seller or any of its Affiliates shall have any
responsibility whatsoever.
Section 6.Environmental Acknowledgments. Buyer hereby acknowledges and agrees as
follows: (i) Buyer has entered into this Agreement on the basis of Buyer’s own
investigation of the Condition of the Properties, including surface and
subsurface conditions; (ii) Buyer acknowledges that the Properties have been
used to explore for, develop and produce oil and gas, and for the disposal of
produced water, and that spills of crude oil, produced water, wastes, hazardous
substances, and other materials may have occurred thereon; oilfield equipment
and materials may have been abandoned thereon; and physical changes to the
Properties may have occurred as a result of such use; (iii) (A) MMMF and low
levels of NORM may be present at some locations, (B) NORM is a natural
phenomenon associated with many oil fields in the U.S. and throughout the world,
and (C) Buyer will make its own determination on this matter; and (iv) except as
specifically provided elsewhere in this Agreement, upon Closing, Buyer shall,
and does hereby, assume the risk that the Properties may contain wastes or
contaminants and that adverse physical conditions, including the presence of
wastes or contaminants, may not have been revealed by Buyer’s investigation.
Section 7.Preferential Rights and Consents. Seller shall give all required
notices with respect to preferential purchase rights and consents to assignment
as soon as reasonably practicable after this Agreement is executed and delivered
by the Parties. The Parties shall use their commercially reasonable efforts in
good faith to obtain waivers of preferential rights and consents to assignment.
If the time period for any such preferential purchase right has not expired at
or prior to the Closing, then such affected Properties shall be retained by
Seller until such time as the time period for the exercise of such preferential
purchase right expires or such preferential purchase right is waived, upon which
Seller shall promptly assign such Properties to Buyer, and Buyer shall pay
Seller the Allocated Value of the applicable Properties. For all Oil and Gas
Properties affected by consents to assignment that would prohibit Seller from
transferring such Oil and Gas Property if not obtained, and if the applicable
Lease or agreement does not provide that such consent shall not be unreasonably
withheld, such Properties shall be retained by Seller if such consents to
assignment are not obtained prior to Closing (unless waived by Buyer), and the
Purchase Price for the Properties shall be reduced by the Allocated Value of the
applicable Properties. If such consents to assignment are obtained after
Closing, then Seller shall promptly assign such Properties to Buyer, and Buyer
shall pay Seller the Allocated Value of the applicable Properties.
Notwithstanding the foregoing, if the consent to assignment relating to that
certain Easement for Oil Storage Facility dated August 15, 1998, between Patrick
H. Welder, Jr. and Abraxas Petroleum Corporation (the “Storage Easement”) has
not been obtained by Closing, Seller shall retain the Storage Easement and there
shall be no adjustment to the Purchase Price. Seller shall hold the Storage
Easement for the benefit of Buyer until such consent to assignment is obtained.
The Parties shall use their commercially reasonable efforts in good faith to


13

--------------------------------------------------------------------------------





obtain the consent to assignment of the Storage Easement. After the consent to
assignment of the Storage Easement has been obtained, Seller shall convey the
Storage Easement to Buyer, Seller shall cause any encumbrances, deeds of trust
or mortgages affecting the Storage Easement to be released and Buyer shall not
be obligated to pay anything to Seller for such transfer.
Section 8.Closing. The purchase and sale of the Properties pursuant to this
Agreement shall be consummated at a closing (the “Closing”), to be held at the
offices of counsel to Seller or such other place as mutually agreed, on or
before September 20, 2016, unless such date is extended in accordance with the
provisions hereof (the “Closing Date”). At the Closing, the following events
shall occur, each event under the control of one Party being a condition
precedent to the events under the control of the other Party, and each event
being deemed to have occurred simultaneously with the other events:
(a)    Seller shall deliver to Buyer a statement (the “Preliminary Settlement
Statement”) setting forth the proposed adjustments to the Purchase Price (the
“Preliminary Amount”) provided in Section 3 above. The Preliminary Amount will
be based upon actual amounts, if known on the date thereof, or estimates based
upon the best information then available. Seller shall prepare the Preliminary
Settlement Statement in accordance with this Agreement and with GAAP.
(b)    The Parties shall execute, acknowledge and deliver the Assignment, Bill
of Sale, and Conveyance (the “Assignment”) of the Oil and Gas Properties,
excepting and reserving unto Seller the Excluded Properties, substantially in
the form attached as Exhibit F hereto.
(c)    The Parties shall execute, acknowledge and deliver the Special Warranty
Deed to the Ranch, excepting and reserving unto Seller the Excluded Properties,
substantially in the form attached as Exhibit G hereto.
(d)    The Parties shall execute, acknowledge and deliver the Assignment of
Easement substantially in the form attached as Exhibit H hereto.
(e)    Buyer shall deliver to Seller the Preliminary Amount in immediately
available funds by wire transfer to an account or accounts designated by Seller.
(f)    Seller shall cause Société Générale to execute, and Seller shall deliver
to Buyer releases of all liens burdening the Properties granted by Seller in
favor of Société Générale including, without limitation, recordable mortgage
releases and UCC termination statements.
(g)    Seller will disclose to Buyer the identity of all purchasers of
production from the Properties. Seller and Buyer shall execute, acknowledge and
deliver division orders, change of operator forms for the Properties operated by
Seller, transfer orders or letters in lieu thereof prepared by Buyer, subject to
Seller’s approval, directing all purchasers of the Production from the
Properties to make payment of proceeds attributable to such Production occurring
on or after the Effective Time to Buyer.
(h)    Seller shall cause the Title Company to furnish to Buyer at Seller’s
expense no later than 7 days following the Closing Date, an owner policy of
title insurance (the “Title Policy”) covering the Ranch, issued by Title Company
in the amount of $4,045,000, dated at or after Closing,


14

--------------------------------------------------------------------------------





insuring Buyer against loss under the provisions of the Title Policy, subject to
the standard exceptions and promulgated exclusions and other exceptions noted in
the Disclosure Schedule.
(i)    Seller shall execute and deliver to the Buyer a Non-Foreign Affidavit in
the form attached hereto as Exhibit I hereto.
(j)    Seller shall complete, execute and deliver a Form W-9.
Section 9.Post-Closing Adjustments. On or before one hundred and twenty (120)
days after Closing, Seller shall prepare and deliver to Buyer a statement (the
“Final Settlement Statement”) setting forth each adjustment to the Adjusted
Purchase Price in accordance with Section 3 above. Seller shall prepare the
Final Settlement Statement in accordance with this Agreement and with GAAP. On
or before fifteen (15) days after receipt of the Final Settlement Statement,
Buyer shall have the right, but not the obligation, to deliver to Seller written
notice of any objections by Buyer to any adjustments in the Final Settlement
Statement. Buyer’s notice shall describe in detail any objectionable adjustments
and include supporting documentation. If Buyer fails to deliver written notice
of such objections within said time period, the adjustments in the Final
Settlement Statement shall be deemed conclusively to be final and binding upon
the Parties. If Buyer delivers written objections within said time period, the
Final Settlement Statement shall be deemed conclusively to be final and binding
with respect to all adjustments other than those specifically described in
Buyer’s written objections. Buyer and Seller shall use their reasonable efforts
in good faith to confer and resolve any objections on or before fifteen (15)
days after Seller’s receipt of Buyer’s notice of objections. If Buyer and Seller
resolve all objections, the adjusted Final Settlement Statement and the Adjusted
Purchase Price shall be deemed conclusively to be final and binding upon the
Parties. Any adjustments not resolved within said 15-day time period shall be
resolved pursuant to this Section 9. In such case, each Party will within ten
(10) Business Days from the expiration of the 15-day time period deliver to each
other and the arbitrator (who shall be a mutually acceptable independent
accounting firm with recognized expertise in the oil and gas business) a notice
setting forth in reasonable detail the amount and calculation of the adjustments
to the proposed Final Settlement Statement and their proposed Adjusted Purchase
Price. Within ten (10) Business Days after receiving such notices, such
accounting firm shall choose the Adjusted Purchase Price from one of the notices
and will in no way be empowered to choose a different value. With respect to any
adjustments in the Final Settlement Statement, the “Settlement Date” shall be
the date upon which such adjustments are deemed final and binding hereunder. If
the Adjusted Purchase Price is more than the Preliminary Amount, Buyer shall pay
Seller the amount of such difference. If the Adjusted Purchase Price is less
than the Preliminary Amount, Seller shall pay to Buyer the amount of such
difference. Any such payment by Buyer or Seller hereunder shall be paid by wire
transfer in immediately available funds on or before five (5) days after the
Settlement Date.
Section 10.Post-Closing Covenants.
(a)    Recording and Sales Tax. Buyer, at Buyer’s sole cost and expense, shall
promptly record counterparts of the Assignment, the Special Warranty Deed and
the Assignment of Easement in the appropriate offices of the state and counties
in which the lands covered by such instrument are located. Buyer shall deliver
promptly to Seller true and accurate photocopies of the Assignment, Special
Warranty Deed and Assignment of Easement with the recording information thereon
on or before thirty (30) days after recordation. Notwithstanding anything in
this Agreement to the contrary,


15

--------------------------------------------------------------------------------





Buyer shall promptly pay all sales, use, transfer, documentary, recording,
filing, stamp, registration and other similar taxes and fees (specifically
excluding taxes on gross income, net income or gross receipts) incurred or
imposed in connection with this Agreement and the transactions contemplated
hereby (collectively, the “Sales Tax”). Buyer shall indemnify, defend, release
and hold harmless Seller Indemnitees with respect to the payment of the Sales
Tax after the Effective Time, including any and all interest and penalties
assessed thereon. Buyer and Seller shall reasonably cooperate in good faith to
minimize, to the extent permissible under applicable Law, the amount of any such
Sales Taxes.
(b)    Records. At Closing, Seller shall deliver to Buyer, at Buyer’s address or
at such other location as directed by Buyer all originals of the Records, or
where originals are not available, copies, at Buyer’s sole cost and expense, of
the Records.
(c)    Records Subject to Transfer Restrictions. If any records or files related
to the Oil and Gas Properties (including, by way of example only, any
reprocessed seismic data) are subject to third party restrictions on transfer
that are not waived or removed prior to Closing, Seller shall use commercially
reasonable efforts to cooperate with Buyer’s efforts to obtain waivers or
removals of such restrictions after Closing, and if Buyer succeeds in having
such restrictions waived or removed, such records or files shall be deemed to
constitute Records and Seller shall deliver such Records to Buyer within a
reasonable amount of time. Any and all costs related to Buyer’s efforts to
obtain records or files subject to third party restrictions, including, but not
limited to, transfer fees for seismic data, shall be paid for by Buyer.
(d)    Tax Cooperation. The Parties shall cooperate fully, as and to the extent
reasonably requested by the other Party, in connection with the filing of Tax
Returns and an audit, litigation, or other proceeding with respect to Taxes
relating to the Properties. Such cooperation shall include the retention and
(upon another Party’s request) the provision of records and information that are
relevant to any such Tax Return or audit, litigation or other proceeding and
making employees available on a mutually convenient basis to provide additional
information and explanation of any material provided under this Agreement.
Seller and the Buyer agree to retain all books and records with respect to Tax
matters pertinent to the Properties relating to any taxable period beginning
before the Closing Date until the expiration of the statute of limitations of
the respective taxable periods and to abide by all record retention agreements
entered into with any Governmental Authority.
Section 11.Indemnities.
(a)    Seller’s Indemnification. Seller hereby agrees to indemnify, defend,
release and hold harmless Buyer, and Buyer’s Affiliates, investment bankers,
brokers, accountants, attorneys, successors and assigns, and their respective
officers, directors, shareholders, managers, members, partners, employees,
agents and representatives (collectively “Buyer Indemnitees”), from and against
any and all Damages arising in connection with or related to: (i) the Excluded
Properties; (ii) the Retained Liabilities; (iii) all Property Costs, royalties,
overriding royalties, production payments, net profits obligations, delay
rentals, shut-in payments and similar burdens to which the Properties were
subject accruing before the Effective Time, to the extent not utilized to reduce
the Purchase Price in accordance with Section 3(b); (iv) a Breach of any of
Seller’s representations,


16

--------------------------------------------------------------------------------





warranties, covenants or agreements hereunder; and (v) any Damages relating to
the matters set forth in Section 4(n) of the Disclosure Schedule.
(b)    Buyer’s Indemnification. Buyer hereby agrees to indemnify, defend,
release and hold harmless Seller, Seller’s Affiliates, investment bankers,
brokers, accountants and attorneys, successors and assigns, and their respective
officers, directors, shareholders, managers, members, partners, employees,
agents and representatives (collectively, “Seller Indemnitees”), from and
against any and all Damages arising in connection with or related to: (i) the
Assumed Liabilities; and (ii) a Breach of any of Buyer’s representations,
warranties, covenants or agreements hereunder.
(c)    Monetary Limitation. Except for the Seller’s indemnification of Buyer
under Section 11(a)(v), Seller shall not be obligated to indemnify Buyer for any
Damages pursuant to Section 11(a) except to the extent that the aggregate of all
such Damages exceeds the Deductible. The Parties acknowledge and agree that it
is the intent of the Parties that this amount shall be a deductible and not a
threshold, and Seller’s indemnity pursuant to Section 11(a) above shall cover
and include that portion of the Damages in excess of such Deductible only.
Notwithstanding anything to the contrary in this Agreement, except for the
Seller’s indemnification of Buyer under Section 11(a)(v), Buyer’s right to
indemnification from Seller pursuant to this Section 11 shall be limited to and
shall not exceed fifteen percent (15%) of the unadjusted Purchase Price. The
Parties acknowledge and agree that it is the intent of the Parties that the
Buyer’s right of indemnification under Section 11(a)(v) shall not be restricted
by the monetary limitations in this Section 11(c). The monetary limitations in
this Section 11(c) shall not apply to any Claims by Buyer arising from Seller’s
intentional fraud pursuant to applicable Law. Notwithstanding any other
provision in this Agreement, in no event shall any Party be entitled to
duplicate compensation with respect to any Claim, Damages or Breach of
representation, warranty or covenant asserted under any provision of this
Agreement, even though such Claim, Damages or Breach may be addressed by more
than one provision of this Agreement. Further, notwithstanding anything to the
contrary in this Agreement, Buyer shall not have any right of indemnification by
Seller or Seller Indemnitees and Seller and Seller Indemnitees shall not have
any obligation of indemnification of Buyer or Buyer Indemnitees for the
Permitted Encumbrances, Title Defects or Environmental Defects.
(d)    Time Limitation. Seller’s indemnities contained in Section 11(a)(i),
Section 11(a)(ii) and Section 11 (a)(v) shall survive the Closing until thirty
(30) days following the expiration of the applicable statute of limitations
period (including any extensions thereof). Seller’s indemnities in Section
11(a)(iii) and Section 11(a)(iv) shall terminate twelve (12) months after the
Closing. Buyer’s indemnities contained in Section 11(b)(i) shall survive the
Closing until thirty (30) days following the expiration of the applicable
statute of limitations. Buyer’s indemnities contained in Section 11(b)(ii) shall
terminate twelve (12) months after Closing. Notwithstanding anything to the
contrary in this Agreement, for any Claims asserted in good faith by a Party for
indemnification for which such Party has delivered written notice on or before
the termination date noted above, the indemnification obligations under this
Section 11 shall remain in full force and effect until the final resolution of
such Claims.
(e)    Indemnification Actions. All Claims for indemnification under this
Section 11 shall be asserted and resolved as follows:


17

--------------------------------------------------------------------------------





(i)    For purposes of this Section 11, the term “Indemnifying Party” when used
in connection with particular Damages shall mean the Party having an obligation
to indemnify the other Party with respect to such Damages pursuant to this
Section 11, and the term “Indemnified Party” when used in connection with
particular Damages shall mean the Party having the right to be indemnified with
respect to such Damages by the other Party pursuant to this Section 11.
(ii)    To make a claim for indemnification under this Section 11, an
Indemnified Party shall notify the Indemnifying Party of its claim under this
Section 11, including the specific details of and specific basis under this
Agreement for its claim (the “Claim Notice”). In the event that the claim for
indemnification is based upon a Third Party Claim, the Indemnified Party shall
provide its Claim Notice promptly after the Indemnified Party has actual
knowledge of the Third Party Claim and shall enclose a copy of all papers (if
any) served with respect to the Third Party Claim.
(iii)    If the Indemnifying Party does not admit its liability or admits its
liability but fails to diligently prosecute or settle the Third Party Claim,
then the Indemnified Party shall have the right to defend against the Third
Party Claim at the sole cost and expense of the Indemnifying Party, with counsel
of the Indemnified Party’s choosing, subject to the right of the Indemnifying
Party to admit its liability and assume the defense of the Third Party Claim at
any time prior to settlement or final determination thereof.
(iv)    In the case of a claim for indemnification not based upon a Third Party
Claim, the Indemnifying Party shall have 30 days from its receipt of the Claim
Notice to (A) cure the Damages complained of, (B) admit its liability for such
Damages or (C) dispute the claim for such Damages. If the Indemnifying Party
does not notify the Indemnified Party within such 30 day period that it has
cured the Damages or that it disputes the claim for such Damages, the amount of
such Damages shall conclusively be deemed a liability of the Indemnifying Party.
(f)    Mitigation. A Party entitled to indemnification hereunder, or in
connection with the transactions contemplated by this Agreement, shall use such
Party’s reasonable efforts in good faith to mitigate all Claims promptly upon
such Party’s Knowledge of any event or circumstance which may reasonably be
expected to give rise to any Claims indemnifiable or recoverable hereunder or in
connection herewith.
(g)    Knowledge. Neither Party shall be entitled to indemnification under this
Section 11 for any Claim for Breach, default or noncompliance with respect to
any representation, warranty, covenant or agreement contained in this Agreement
if the Party asserting such Claim had Knowledge (as defined in Section 4 or
Section 5, as applicable) of such Breach, default or noncompliance at or before
the Closing. A Party who claims that the other Party had such Knowledge at or
before the Closing shall have the burden of proof to show that the other Party
did, in fact, have such Knowledge.
(h)    Exclusive Remedy. The sole and exclusive remedy of Buyer and Seller with
respect to this Agreement, and the transactions contemplated hereby, shall be
pursuant to the indemnification provisions of this Section 11 only. Any and all
Claims for the Breach of any representation, warranty, agreement or covenant
contained herein, or for any other Claims arising in connection with or with
respect to the transactions contemplated by this Agreement, shall be subject to
the provisions set forth in this Section 11. Except for the rights and remedies
expressly stated in this Agreement


18

--------------------------------------------------------------------------------





(including the indemnification provisions of this Section 11), each Party shall
be deemed to have irrevocably disclaimed, waived and released any and all rights
and remedies, at law or in equity, against the other Party for any Claims
arising in connection with or related to this Agreement, and the transactions
contemplated hereby, including any right of contribution under any and all
applicable Law.
(i)    Tax Treatment. The Parties shall treat, for Tax purposes, any amounts
paid pursuant to this Article 11 as an adjustment to the Purchase Price.
Section 12.Disclaimers.
(a)    NO WARRANTY. EXCEPT FOR SELLER’S EXPRESS REPRESENTATIONS AND WARRANTIES
CONTAINED IN SECTION 4 ABOVE, AND SELLER’S SPECIAL WARRANTY OF TITLE IN THE
ASSIGNMENT AND THE SPECIAL WARRANTY DEED, THE PROPERTIES ARE BEING CONVEYED BY
SELLER TO BUYER WITHOUT WARRANTY OF ANY KIND, EXPRESS, IMPLIED, STATUTORY, AT
COMMON LAW OR OTHERWISE, AND THE PARTIES HEREBY EXPRESSLY DISCLAIM, WAIVE AND
RELEASE ANY WARRANTY OF MERCHANTABILITY, CONDITION, SAFETY OR FITNESS FOR A
PARTICULAR PURPOSE, AND BUYER ACCEPTS THE PROPERTIES “AS IS, WHERE IS, WITH ALL
FAULTS, WITHOUT RECOURSE.” EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT OR
THE ASSIGNMENT, (i) ALL INFORMATION CONCERNING ANY DESCRIPTIONS OF THE
PROPERTIES HERETOFORE OR HEREAFTER FURNISHED TO BUYER BY SELLER INDEMNITEES HAVE
BEEN AND SHALL BE FURNISHED SOLELY FOR BUYER’S CONVENIENCE, AND HAVE NOT
CONSTITUTED AND SHALL NOT CONSTITUTE A REPRESENTATION OR WARRANTY OF ANY KIND BY
SELLER INDEMNITEES AND (ii) SELLER AND SELLER INDEMNITEES SHALL HAVE NO
LIABILITY TO BUYER AND BUYER INDEMNITEES FOR ANY CLAIMS CAUSED OR ALLEGED TO BE
CAUSED DIRECTLY, INDIRECTLY, INCIDENTALLY OR CONSEQUENTIALLY, BY SUCH
INFORMATION CONCERNING ANY DESCRIPTIONS OF THE PROPERTIES, BY ANY INADEQUACY
THEREOF OR THEREWITH, ARISING IN STRICT LIABILITY OR OTHERWISE. THE PARTIES
HEREBY ACKNOWLEDGE AND AGREE THAT, TO THE EXTENT REQUIRED BY LAW AND
ENVIRONMENTAL LAW, THE DISCLAIMERS CONTAINED IN THIS SECTION 12 ARE
“CONSPICUOUS” FOR THE PURPOSES OF SUCH LAW AND ENVIRONMENTAL LAW.
(b)    DISCLAIMER. EACH PARTY HEREBY EXPRESSLY DISCLAIMS, WAIVES AND RELEASES
ANY AND ALL WARRANTIES, EXPRESS, IMPLIED, STATUTORY, AT COMMON LAW OR OTHERWISE,
RELATING TO THE ACCURACY OR COMPLETENESS OF ANY OF THE INFORMATION FURNISHED
WITH RESPECT TO THE EXISTENCE OR EXTENT OF RESERVES, THE VALUE OF THE PROPERTIES
BASED THEREON, OR THE CONDITION OR STATE OF REPAIR OF THE PROPERTIES. THIS
DISCLAIMER EXTENDS TO ANY REPRESENTATION OR WARRANTY AS TO THE PRICES BUYER
AND/OR SELLER ARE OR WILL BE ENTITLED TO RECEIVE FROM THE PRODUCTION FROM THE
PROPERTIES, IT


19

--------------------------------------------------------------------------------





BEING ACKNOWLEDGED AND AGREED THAT ALL RESERVE, PRICE AND VALUE ESTIMATES UPON
WHICH BUYER HAS RELIED OR IS RELYING HAVE BEEN DERIVED BY THE INDIVIDUAL
EVALUATION OF BUYER. ALSO, BUYER ACKNOWLEDGES AND AGREES THAT RESERVE REPORTS
ARE ESTIMATES ONLY OF PROJECTED FUTURE OIL AND/OR GAS VOLUMES, FUTURE FINDING
COSTS AND FUTURE OIL AND/OR GAS SALES PRICES, ALL OF WHICH FACTORS ARE
INHERENTLY IMPOSSIBLE TO PREDICT ACCURATELY EVEN WITH ALL AVAILABLE DATA AND
INFORMATION. BUYER AGREES THAT ANY CONCLUSIONS DRAWN FROM INFORMATION PROVIDED
BY SELLER TO BUYER SHALL BE THE RESULT OF BUYER’S OWN INDEPENDENT REVIEW AND
JUDGEMENT AND AT BUYER’S SOLE RISK.
(c)    NOT CONSUMERS. SELLER AND BUYER HEREBY ACKNOWLEDGE AND AGREE THAT THEY
ARE NOT “CONSUMERS” WITHIN THE MEANING OF ANY DECEPTIVE TRADE PRACTICES OR
CONSUMER PROTECTION ACT, OR ANY LAW AND ENVIRONMENTAL LAW. BUYER HEREBY
EXPRESSLY DISCLAIMS, WAIVES AND RELEASES ALL OF BUYER’S RIGHTS AND REMEDIES
UNDER ALL LAW AND ENVIRONMENTAL LAW WHICH MAY AFFORD CONSUMERS SPECIAL RIGHTS
AND PROTECTIONS. AFTER CONSULTATION WITH AN ATTORNEY OF BUYER’S OWN SELECTION,
BUYER VOLUNTARILY CONSENTS TO THIS WAIVER AND RELEASE. TO EVIDENCE BUYER’S
ABILITY TO GRANT SUCH WAIVER, BUYER HEREBY REPRESENTS AND WARRANTS TO SELLER
THAT: (i) BUYER IS NOT IN A SIGNIFICANTLY DISPARATE BARGAINING POSITION; (ii)
BUYER IS REPRESENTED BY LEGAL COUNSEL IN ENTERING INTO THIS AGREEMENT; AND (iii)
SUCH LEGAL COUNSEL WAS NOT, DIRECTLY OR INDIRECTLY, IDENTIFIED, SUGGESTED OR
SELECTED BY SELLER OR ANY AGENT OF SELLER.
(d)    DISCLAIMERS. NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY,
NEITHER PARTY SHALL BE ENTITLED TO CLAIM OR RECOVER FROM THE OTHER PARTY, AND
EACH PARTY HEREBY DISCLAIMS, RELEASES AND WAIVES ANY CLAIMS, AGAINST THE OTHER
PARTY FOR ANY CONSEQUENTIAL, PUNITIVE, EXEMPLARY, SPECIAL OR INDIRECT DAMAGES
(INCLUDING, WITHOUT LIMITATION, LOST SALES, USE, INCOME, PROFIT, REVENUE,
PRODUCTION, RESERVES OR OPPORTUNITY), EXCEPT WITH RESPECT TO INDEMNIFICATION OF
THIRD PARTY CLAIMS FOR SUCH DAMAGES IN ACCORDANCE WITH THE TERMS AND CONDITIONS
OF THIS AGREEMENT. THE FOREGOING DISCLAIMERS, RELEASES AND WAIVERS SHALL APPLY
TO THE SELLER, SELLER INDEMNITEES, BUYER AND BUYER INDEMNITEES IN CONNECTION
WITH ANY CLAIM FOR INDEMNIFICATION HEREUNDER OR OTHERWISE.
Section 13.Notices. All notices and communications required or permitted under
this Agreement shall be in writing addressed as set forth below, and any notice
or communication hereunder shall be deemed to have been duly delivered upon the
earliest of: (a) actual receipt by the Party to be notified; (b) three (3) days
after deposit with the United States Postal Service, certified mail, postage
prepaid, return receipt requested; (c) if by facsimile or electronic
transmission, upon confirmation


20

--------------------------------------------------------------------------------





by the recipient of receipt; or (d) by Federal Express overnight delivery (or
other reputable overnight delivery service), two (2) days after deposited with
such service. All such notices shall be addressed as follows:
If to Seller:
With a copy to (which shall not constitute notice):
 
 
Abraxas Petroleum Corporation
Winstead PC
18803 Meisner Drive
300 Convent, Suite 2700
San Antonio, Texas 78258
San Antonio, Texas 78205
Attention: Mr. Geoffrey R. King
Attention: Steven R. Jacobs
Telephone: (210) 757-9835
Telephone: (210) 277-6855
Fax: (210) 490-8816
Fax: (210) 277-6810
Email:  gking@abraxaspetroleum.com
Email: sjacobs@winstead.com
 
 
If to Buyer
With a copy to (which shall not constitute notice):
 
 
Frostwood Energy, LLC
Bracewell LLP
8558 Katy Freeway, Suite 100
711 Louisiana Street, Suite 2300
Houston, Texas 77024
Houston, Texas 77002
Attention: Carl Kemmerly
Attention: W. James McAnelly III
Telephone: (713) 623-7142
Telephone: (713) 221-1194
Fax:
Fax: (713) 222-3241
Email: Carl.Kemmerly@frostwoodenergy.com
Email: j.j.mcanelly@bracewelllaw.com
 
 

Any Party may, upon written notice to the other Parties, change the address and
person to whom such communications are thereafter to be directed.
Section 14.Miscellaneous.
(a)    Exhibits. All exhibits and schedules attached to this Agreement are
hereby incorporated by reference herein and made a part hereof for all purposes
as if set forth in their entirety herein. The schedule numbers used in this
Agreement refer to the corresponding sections of the Agreement to which such
schedule relates; provided, however, to the extent that a matter is disclosed in
a schedule is relevant and reasonably apparent on its face to apply to the
disclosure required by any other section of this Agreement, such matter shall be
deemed to be disclosed in such other section of this Agreement, whether or not
an explicit cross reference appears.
(b)    Integration. This Agreement, and the exhibits and schedules hereto,
including Schedule 1-Definitions, constitute the entire agreement between the
Parties with respect to the subject matter hereof, and supersede and replace all
prior negotiations, discussions, representations, understandings and agreements,
whether oral or written, relating to such subject matter.


21

--------------------------------------------------------------------------------





(c)    Amendments. This Agreement may not be altered or amended, nor any rights
hereunder waived, except by a written document signed by the Party to be charged
with such amendment or waiver.
(d)    No Assignment. A Party shall not assign, or contract to assign, any of
its rights, interests, obligations or duties under this Agreement without the
prior written consent of the other Party, which consent shall not be
unreasonably withheld, conditioned or delayed. Such other Party shall consent to
a proposed assignment hereunder to the extent that the proposed assignee has the
financial and technical ability to perform the obligations of assignor under
this Agreement, and such assignment is in compliance with the terms and
conditions of this Agreement. Any attempted assignment in Breach of this
provision shall be null and void. Any assignment hereunder shall be subject to
all of the terms and conditions of this Agreement, and the proposed assignee
shall agree to assume, bear and perform all of the obligations of the assignor
hereunder. Notwithstanding the foregoing, Buyer may assign this Agreement to an
Affiliate without Seller’s consent; provided Buyer shall remain liable to Seller
for all of Buyer’s duties, obligations and liabilities hereunder.
(e)    Binding Effect. Subject to the foregoing, this Agreement shall be binding
upon and shall inure to the benefit of the Parties, and their respective
successors and assigns.
(f)    Third Parties. Except for indemnified persons or entities described in
Section 11 above, this Agreement shall not confer any rights, benefits or
remedies to any person or entity not a Party hereto. The preceding sentence
notwithstanding, any claim for indemnity or defense under this Agreement may
only be brought by and administered by a Party to this Agreement.
(g)    No Merger; Survival. None of the provisions of this Agreement shall be
deemed to have merged with any assignment, deed or other instrument hereafter
executed. Except for Seller’s indemnities in Section 11(a)(i), (ii) and (v) and
Buyer’s indemnities in Section 11(b)(i), which shall survive for thirty (30)
days following the applicable statute of limitations period, the representations
and warranties made by Seller in Section 4 above and by Buyer in Section 5 above
shall survive twelve (12) months after Closing.
(h)    Expenses and Fees. Except as expressly stated herein to the contrary,
each Party shall pay its own fees and expenses incident to the negotiation and
preparation of this Agreement and consummation of the transactions contemplated
hereby, including broker or investment banker fees.
(i)    Governing Law. This Agreement and the transactions contemplated hereby
shall be governed by and construed in accordance with the Law of the State of
Texas, without regard to any conflicts of laws principles that would cause the
application of Law from another jurisdiction.
(j)    Venue and Jurisdiction. Each Party consents to personal jurisdiction in
any legal action, suit or proceeding with respect to this Agreement in any
court, federal or state, within Bexar County, Texas, having subject matter
jurisdiction and with respect to any such claim, each Party irrevocably waives,
to the fullest extent permitted by law, any Claim, or any objection that it may
now or hereafter have, that venue or jurisdiction is not proper with respect to
any such legal action, suit or proceeding brought in such court in Bexar County,
Texas, including any claim that such legal action, suit or proceeding brought in
such court has been brought in an inconvenient forum and any


22

--------------------------------------------------------------------------------





Claim that such Party is not subject to personal jurisdiction or service of
process in such Bexar County, Texas forum.
(k)    Attorney’s Fees. In the event of any disputes related to this Agreement,
the prevailing Party shall recover its court costs, out-of-pocket costs, expert
witness fees and reasonable attorneys’ fees from the opposing Party.
(l)    Press Releases. No Party shall issue any press release or make any public
announcement relating to the subject matter of this Agreement prior to the
Closing without the prior written approval of the other Parties, which shall not
be unreasonably condition, delayed or withheld. Notwithstanding the foregoing,
any Party may make any public disclosure that such Party believes in good faith
is required by applicable Law or any listing or trading agreement concerning its
or its Affiliates’ publicly-traded securities (in which case such Party shall
use all reasonable efforts to advise the other Parties, and allow the other
Parties an opportunity to comment on the proposed disclosure, prior to making
the disclosure).
(m)    Interpretation. For purposes of interpreting the provisions of this
Agreement, the Parties acknowledge and agree that: (i) this Agreement is the
result of negotiations between Buyer and Seller, and their respective counsel;
(ii) Buyer and Seller are deemed to have equal bargaining power and position;
(iii) the Parties are deemed to have drafted this Agreement jointly; and
(iv) the rule of construction that ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation or construction of
this Agreement.
(n)    Construction. The headings of the articles and sections of this Agreement
and any listing of its contents shall not limit or otherwise affect any of the
terms or provisions of this Agreement. All references in this Agreement to
Exhibits, Schedules, Appendices, Articles, Sections, subsections and other
subdivisions refer to the corresponding Exhibits, Schedules, Appendices,
Articles, Sections, subsections and other subdivisions of or to this Agreement
unless expressly provided otherwise. The words “this Agreement,” “herein,”
“hereby,” “hereunder” and “hereof,” and words of similar import, refer to this
Agreement as a whole and not to any particular Article, Section, subsection or
other subdivision unless expressly so limited. The words “this Article,” “this
Section,” and “this subsection,” and words of similar import, refer only to
Article, Section or subsection hereof in which such words occur. The word
“including” (in its various forms) means including without limitation. All
references to “$” or “dollars” shall be deemed references to United States
dollars. Each accounting term not defined herein will have the meaning given to
it under GAAP. Pronouns in masculine, feminine or neuter genders shall be
construed to state and include any other gender, and words, terms and titles
(including terms defined herein) in the singular form shall be construed to
include the plural and vice versa, unless the context otherwise requires.
References to any law or agreement shall mean such law or agreement as it may be
amended from time to time.
(o)    Timing. The Parties hereby acknowledge and agree that time is of the
essence of this Agreement.
(p)    Further Assurances. Seller and Buyer shall execute, acknowledge and
deliver, or cause to be executed, acknowledged and delivered, such instruments
and take such other action as


23

--------------------------------------------------------------------------------





may be reasonably necessary or advisable to consummate the transactions
contemplated by this Agreement.
(q)    Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which counterparts, when so executed and delivered, shall be deemed to be an
original and all of which counterparts, taken together, shall constitute one and
the same Agreement. In the event that this Agreement is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” file, such signature shall create
a valid and binding obligation of the party executing (or on whose behalf such
signature is executed) with the same force and effect as if such facsimile or
“.pdf” file were an original thereof.
[signature page follows]


24

--------------------------------------------------------------------------------








EXECUTED on the date first written above, to be effective for all purposes as of
the Effective Time.
SELLER:
 
BUYER:
 
 
 
ABRAXAS PETROLEUM CORPORATION
 
FROSTWOOD ENERGY, LLC
 
 
 
 
 
 
 
 
 
 
By:
/s/Geoffrey R. King
 
By:
/s/ Jason Eubanks
Name:
Geoffrey R. King
 
Name:
Jason Eubanks
Title:
Chief Financial Officer
 
Title:
President





Signature Page – Abraxas – Frostwood PSA

